ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Applicant has two similar patents with similar claims: U. S. Patents 10,036,805 and 10,401,487.  Each of these patents is sufficiently distinct from the present application to preclude an obvious double patenting rejection, and therefore this patent is allowed.  
Response to Amendment
The Amendment filed 9 Jun 2021 as an After Final Consideration Program has been entered.  Claims 1-2, 4, 6-7, 9 and 11 are currently pending in the application.  Applicant’s amendments have overcome the previous objections and the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-2, 4, 6-7, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the prior office action dated 10 Mar 2021, the Examiner had indicated that claims 5 and 10 were objected to.  Applicant has incorporated claims 5 and 10 into the independent claims, and the claim are in condition for allowance.  
Neither Szajnowski, Reiher, nor Luebbert either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“wherein a period of the down-chirp signal is configured to be one-half of a period of a pair of the up-chirp and down-chirp signals, and 
wherein the signal processing unit comprises: a determination unit configured to determine whether a sum of the calculated frequency variation according to the distance of the target and the calculated frequency variation according to the velocity of the target is less than zero; and 
a target determination unit configured to: determine, as an actual target, a target satisfying a pairing condition for finding an intersection point at which the down-chirp signal meets the added down-chirp signal when the sum is less than zero; and 
determine, as an actual target, a target satisfying a pairing condition for finding an intersection point at which a pair of the up-chirp and down-chirp signals and the added down-chirp signal meet when the sum is equal to or greater than zero, based on the result of the determination by the determination unit.” 
as recited by claim 1 and similarly recited in claim(s) 7, over any of the prior art of record, alone or in combination.  Claims 2, 4, 6, 9 and 11 depend on claims 1 and 7; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648